             Case 1:18-cv-11366-LLS Document 107 Filed 11/23/20 Page 1 of 29
               Case 1:18-cv-11366-LLS Document 106 Filed 11/20/20 Page 1 of 30




                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF NEW YORK
(.!)
-c.:   NATIONAL CREDIT UNION ADMINISTRATION
                                                                  X

       BOARD, as Liquidating Agent of U.S . Central Federal           Case No. 18-cv-11366
       Credit Union, Western Corporate Federal Credit Union,
       Members United Corporate Federal Credit Union, and              Hon. Louis L. Stanton
       Southwest Corporate Federal Credit Union,

       and

       GRAEME W. BUSH, as Separate Trustee ofNCUA
       GUARANTEED NOTES TRUST 2010-Rl, NCUA                               ·1:soc sol\Y
       GUARANTEED NOTES TRUST 2010-R2, NCUA
       GUARANTEED NOTES TRUST 2010-R3 , and                                DOCUMENT
       NCUA GUARANTEED NOTES TRUST 2011-Ml,                                ELEC1 RO\IC-\LI Y Fil. r n
                                                                           DOC   it:
                                     Plaintiffs,                                       - - - - - - --
                                                                           DATE FILED=      1111..~ 1w1o   1




                             -against-

       U.S. BANK NATIONAL ASSOCIATION

                                     Defendant.
                                                                  X




                                 JOINT STIPULATION AND
                  ..ij'ROPOQ~ CONFIDENTIALITY AND PROTECTIVE ORDER

              This matter comes before the Court by stipulation of the Plaintiffs National Credit Union

       Administration Board ("NCUA Board"), acting in its capacity as Liquidating Agent for each of

       U.S. Central Federal Credit Union ("U.S. Central"), Western Corporate Federal Credit Union

       ("WesCorp"), Members United Corporate Federal Credit Union ("Members United"), and

       Southwest Corporate Federal Credit Union ("Southwest") (collectively, the "CCUs") and Graeme

       W. Bush, as Separate Trustee of NCUA Guaranteed Notes Trust 2010-Rl ("NCUA 2010-Rl
      Case 1:18-cv-11366-LLS Document 107 Filed 11/23/20 Page 2 of 29
       Case 1:18-cv-11366-LLS Document 106 Filed 11/20/20 Page 2 of 30




Trust"); NCUA Guaranteed Notes Trust 2010-R2 ("NCUA 2010-R2 Trust"); NCUA Guaranteed

Notes Trust 2010-R3 ("NCUA 2010-R3 Trust") ; and NCUA Guaranteed Notes Master Trust

("NCUA 2011-M 1 Trust") (in such capacity, the "Separate Trustee," and together with the NCUA

Board, "Plaintiffs") and Defendant U.S. Bank National Association ("U.S. Bank," and together

with the Plaintiffs, the "Parties"), for the entry of a protective order pursuant to Rule 26( c) of the

Federal Rules of Civil Procedure and Rule 502(d) of the Federal Rules of Evidence, limiting the

review, copying, dissemination, and filing of confidential and/or proprietary Documents and

information to be produced by the Parties or their respective counsel, or by any non-party, in the

course of discovery in this matter to the extent set forth below (the "Stipulation and Order").

Having found that the Parties, by, between, and among their respective counsel, have stipulated

and agreed to the terms set forth herein, and good cause having been shown,

        IT IS ORDERED that:

    1. This Stipulation and Order is being entered into to facilitate the production, exchange, and

        discovery of Documents and information that the Parties agree merit confidential

        treatment.    This Stipulation and Order shall govern the handling of Documents,

        depositions, deposition exhibits, interrogatory responses, responses to requests for

        admission, responses to requests for production, and any other information or material

        produced, given or exchanged by and among the Parties and any non-parties to the above-

        captioned action (the "Litigation") in connection with discovery in the Litigation (such

        information or material hereinafter referred to as "Discovery Material").

    2. A Producing Party (as defined below) may designate Discovery Material in connection

        with this Litigation as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL" either by

        notation on the Document, statement on the record of a deposition, written notice to counsel




                                                   2
  Case 1:18-cv-11366-LLS Document 107 Filed 11/23/20 Page 3 of 29
    Case 1:18-cv-11366-LLS Document 106 Filed 11/20/20 Page 3 of 30




   for the Parties hereto, or by other appropriate means . In the case of Documents produced

   in native, electronic form , the confidentiality can be designated on the placeholder sheet

   produced along with that Document, or in a confidentiality metadata field. A Producing

   Party (as defined below) who designates any Discovery Material "CONFIDENTIAL" or

   "HIGHLY CONFIDENTIAL" bears the burden of establishing the "CONFIDENTIAL" or

   "HIGHLY CONFIDENTIAL" status of such Discovery Material in any situation in which

   the designation is at issue, and nothing in this Stipulation and Order shall be construed to

   alter such burden.

3. As used herein:

   (a) "Party" shall mean one of Plaintiffs or Defendant, and, Defendant together with

       Plaintiffs, the "Parties".

   (b) "Confidential Information" shall mean all Discovery Material, and all information

       contained therein, and other information designated as "CONFIDENTIAL," that the

       Producing Party (as defined below) reasonably and in good faith believes constitutes

       and/or contains (i) any trade secret or other confidential non-public research, design,

       development, financial or commercial information, as such terms are used in Federal

       Rule of Civil Procedure 26(c)(l)(G) and any applicable case law interpreting Federal

       Rule of Civil Procedure 26(c)(l )(G) or (ii) Non-Party Borrower Information (as defined

       below).    In addition, a Producing Party (as defined below) may designate as

       "CONFIDENTIAL" non-public personal information, other sensitive personally

       identifiable information (such as Social Security numbers, dates of birth, home

       addresses, phone numbers, email addresses) or other information for which applicable

       federal or state law requires confidential treatment.




                                             3
Case 1:18-cv-11366-LLS Document 107 Filed 11/23/20 Page 4 of 29
 Case 1:18-cv-11366-LLS Document 106 Filed 11/20/20 Page 4 of 30




(c) "Document" shall have the meaning assigned in Local Rule 26.3, and shall also include

    any recorded form of information, whether in printed, electronic, or other format, and

    including deposition transcripts, answers to interrogatories, and other discovery

    requests and responses.

(d) "Highly Confidential Information" shall mean all Discovery Material, and all

    information contained therein, and other information designated as "HIGHLY

    CONFIDENTIAL," that the Producing Party (as defined below) reasonably and in

    good faith believes, at the time of designation, constitutes and/or contains (i) current

    trade secrets, proprietary business information, or other information the disclosure of

    which would result in competitive, commercial or financial harm to the Producing Party

    (as defined below) or its personnel, clients or customers if disclosed or (ii) Non-Party

    Borrower Information (as defined below).           Should a Producing Party identify

    categories of Documents in addition to those identified in this paragraph that the party

    wishes to designate as "HIGHLY CONFIDENTIAL," the Parties shall meet and confer

    in good faith regarding the Producing Party's proposed designation and, if the Parties

    are unable to reach agreement on the proposed designation, each Party expressly

    reserves the right to seek appropriate relief from the Court.

 (e) "Non-Party Borrower Information" shall mean any information that constitutes

    "nonpublic personal information" within the meaning of the Gramm-Leach Bliley Act,

    15 U.S.C. § 6802, et seq. and its implementing regulations, including, but not limited

    to, any portion of a mortgage loan file, spreadsheet or other Document or data set that

    includes financial or credit information for any person (including any credit history,

    report or score obtained on any such person to determine the individual ' s eligibility for




                                           4
  Case 1:18-cv-11366-LLS Document 107 Filed 11/23/20 Page 5 of 29
    Case 1:18-cv-11366-LLS Document 106 Filed 11/20/20 Page 5 of 30




       credit) together with personally identifiable information with respect to such person,

       including, but not limited to, name, address, Social Security number, loan number,

       telephone number, or place or position of work. As set forth in Paragraph 3 7 below,

       this Stipulation and Order authorizes the disclosure of such Non-Party Borrower

       Information in this Litigation.

   (f) "Protected Information" shall mean Confidential Information and Highly Confidential

       Information, collectively.

   (g) "Producing Party" shall mean the Party to this Litigation who gives testimony or

       produces Documents or other materials containing Protected Information and/or any

       non-party producing or giving testimony concerning Protected Information in

       connection with discovery in this Litigation, or the Party asserting the confidentiality

       designation, as the case may be.

   (h) "Receiving Party" shall mean the Party to this Litigation and/or any non-party receiving

       Protected Information in connection with discovery in this Litigation.

4. The Receiving Party may, at any time, notify the Producing Party that the Receiving Party

   does not concur in the designation of Discovery Material as Confidential Information or

   Highly Confidential Information. The Parties shall meet and confer in good faith regarding

   any such disagreement over the classification of Discovery Material and if the Producing

   Party does not agree to change the designation of such Discovery Material, the Receiving

   Party may move the Court for an order removing the designation of such Discovery

   Material as Protected Information. Upon such a motion, the Producing Party shall bear the

   burden to prove that the Discovery Material in question is Protected Information. If such

   a motion is filed , the Discovery Material shall be deemed Protected Information, with the




                                             5
  Case 1:18-cv-11366-LLS Document 107 Filed 11/23/20 Page 6 of 29
    Case 1:18-cv-11366-LLS Document 106 Filed 11/20/20 Page 6 of 30




   same confidentiality designation as asserted by the Producing Party, unless and until the

   Court rules otherwise.

5. In order to expedite the production of voluminous materials, a Producing Party may, but is

   not required to, produce materials without a detailed review for confidentiality designation

   and may designate collections of Documents that, by their nature, contain Confidential

   Information as "CONFIDENTIAL," notwithstanding that some of the documents within

   the collection may not qualify for such designation. A Party's "bulk" designation of

   Documents shall not constitute waiver of any Party' s rights set forth in Paragraph 20 of

   this Stipulation.   Notwithstanding the foregoing, a Receiving Party may at any time

   challenge the designation of one or more particular Documents on the grounds that the

   Document(s) do not qualify for protection, including as provided in Paragraphs 4 and 29

   of this Stipulation and Order.

6. Except with the prior written consent of the Producing Party or by Order of the Court,

   Confidential Information shall not be furnished, shown or disclosed to any person or entity

   except:

   (a) counsel for the Parties to this Litigation and their associated attorneys, paralegals and

       other professional personnel (including support staff) who are directly assisting such

       counsel in the preparation of this Litigation for trial or other proceeding herein, are

       under the supervision or control of such counsel, and who have been advised of their

       obligations hereunder;

    (b) expert witnesses or consultants who are employed or retained by a Party in connection

       with the prosecution or defense of this Litigation, and members of the expert witnesses'

       or consultants' staff working under the expert witnesses' or consultants' supervision,




                                             6
Case 1:18-cv-11366-LLS Document 107 Filed 11/23/20 Page 7 of 29
 Case 1:18-cv-11366-LLS Document 106 Filed 11/20/20 Page 7 of 30




    provided, however, that such Confidential Information is furnished, shown or disclosed

    to them in accordance with Paragraph 8 hereof;

(c) third-party vendors or consultants retained by the Parties or their counsel to furnish

    technical services in connection with this Litigation and who have been advised of their

    obligations hereunder;

(d) the Court and Court personnel, if filed in accordance with Paragraph 15 hereof;

(e) an officer before whom a deposition is taken, including stenographic reporters,

    videographers and any necessary secretarial, clerical or other personnel of such officer,

    if furnished, shown or disclosed in accordance with Paragraph 12(a)-(b) hereof;

(f) trial and deposition witnesses, if furnished, shown or disclosed in accordance with

    Paragraphs 11 and 12(a)-(b), respectively, hereof;

(g) personnel of the Parties (including in-house counsel) actually engaged in assisting in

    the preparation of this Litigation for trial or other proceeding herein and who have been

    advised of their obligations hereunder, including individuals at U.S. Bank holding the

    position of vice president or above with responsibility for litigation and disputes or

    oversight of this Litigation;

 (h) former personnel of the Parties actually engaged in assisting in the preparation of this

    Litigation for trial or other proceeding herein provided, however, that such Confidential

    Information is furnished, shown, or disclosed to them in accordance with Paragraph 8

    hereof;

 (i) any mediator or arbitrator engaged by the Parties to this Litigation;

 (j) the insurers and reinsurers of the Parties to this Litigation, and counsel to such insurers

     and reinsurers as necessary for the prosecution or defense of this Litigation; and




                                            7
  Case 1:18-cv-11366-LLS Document 107 Filed 11/23/20 Page 8 of 29
    Case 1:18-cv-11366-LLS Document 106 Filed 11/20/20 Page 8 of 30




   (k) any other person agreed to by the Parties.

7. No disclosure of Highly Confidential Information may be made to any person or entity

   other than:

   (a) counsel for the Parties to this Litigation and their associated attorneys, paralegals and

       other professional personnel (including support staff) who are directly assisting such

       counsel in the preparation of this Litigation for trial or other proceeding herein, are

       under the supervision or control of such counsel, and who have been advised of their

       obligations hereunder.     Disclosure to in-house counsel, paralegals, and other

       professional personnel (including support staff) shall be limited to those in-house

       counsel providing legal advice in connection with this Litigation and the paralegals and

       other professional personnel supporting such in-house counsel, and Highly

       Confidential Information may not be disclosed to any officers, directors, employees or

       agents of a Party, including other in-house counsel. For the avoidance of doubt, Highly

       Confidential Information disclosed to in-house counsel, paralegals, and other

       professional personnel may not be used for any business or other purpose unrelated to

       the prosecution or defense of this Litigation;

   (b) expert witnesses or consultants who are employed or retained by a Party in connection

       with the prosecution or defense of this Litigation, and members of the expert witnesses'

       or consultants' staff working under the expert witnesses' or consultants' supervision,

       provided, however, that such Highly Confidential Information is furnished , shown or

       disclosed in accordance with Paragraph 8 hereof. Such disclosure shall only be to the

       extent reasonably necessary for such expert witness or consultant to perform his or her

       work;




                                             8
  Case 1:18-cv-11366-LLS Document 107 Filed 11/23/20 Page 9 of 29
    Case 1:18-cv-11366-LLS Document 106 Filed 11/20/20 Page 9 of 30




   (c) third-party vendors or consultants retained by the Parties or their counsel to furnish

      technical services in connection with this Litigation and who have been advised of their

      obligations hereunder;

   (d) the Court and Court personnel, if filed in accordance with Paragraph 15, hereof;

   (e) an officer before whom a deposition is taken, including stenographic reporters,

       videographers and any necessary secretarial, clerical or other personnel of such officer,

       if furnished, shown or disclosed in accordance with Paragraph 12(a)-(b) hereof;

   (f) trial and deposition witnesses, if furnished, shown or disclosed in accordance with

       Paragraphs 11 and 12(a)-(b), respectively, hereof;

   (g) any mediator or arbitrator engaged by the Parties to this Litigation; and

   (h) any other person agreed to by the Parties.

8. Before any disclosure of Protected Information is made pursuant to Paragraphs 6(b) or

   6(h), or 7(b) hereof, counsel for the Receiving Party shall obtain from the intended recipient

   of the Protected Information such person's written undertaking, in the form of Exhibit A

   attached hereto, to comply with and be bound by its terms.

9. Protected Information shall be utilized by the Receiving Party only for purposes of this

   Litigation, or the enforcement of insurance rights with respect to this Litigation, and for no

   other purposes.

10. All depositions shall presumptively be treated as Confidential Information subject to this

   Stipulation and Order during the deposition and until fifteen ( 15) days after the final

   transcript of said deposition is received by counsel for each of the Parties, unless otherwise

   specified in writing or on the record of the deposition by the Producing Party. At or before

   the end of such fifteen ( 15) day period, the deposition, or pages thereof, may be designated




                                             9
  Case 1:18-cv-11366-LLS Document 107 Filed 11/23/20 Page 10 of 29
    Case 1:18-cv-11366-LLS Document 106 Filed 11/20/20 Page 10 of 30




   for future purposes as Confidential Information or Highly Confidential Information by any

   Party or, where applicable, by the non-party providing the deposition testimony.

11 . Should the need arise for any of the Parties to disclose Protected Information during any

   hearing or trial before the Court, including through argument or the presentation of

   evidence, such Party may do so only after taking such steps as the Court shall deem

   necessary to preserve the confidentiality of such Protected Information.

12. This Stipulation and Order shall not preclude counsel for the Parties from using Protected

   Information during any deposition in this Litigation, provided that prior to any such use,

   the Party intending to use Protected Information shall: (a) provide a copy of this Stipulation

   and Order to the witness, and others to whom disclosure is intended to be made; (b) explain

   the Stipulation and Order to said persons and/or cause them to read the Stipulation and

   Order; and (c) obtain from said persons properly executed undertakings, in the form of

   Exhibit A attached hereto, if such persons are not covered by Paragraphs 6 and 7 of this

   Stipulation and Order. Should any person refuse to execute the undertaking before or at

   the deposition, counsel for the Parties may still use the Protected Information during the

   deposition, and the Parties agree that the use of such Protected Information during the

   deposition shall not negate its treatment as Protected Information pursuant to this

   Stipulation and Order. Counsel shall retain copies of the signed "Exhibit A" forms until

   the termination of this Litigation. The Parties shall act in good faith to eliminate, whenever

   possible, the expenditure of "on the record" time to effectuate or confirm compliance with

    this paragraph at any deposition.

13. A Party may designate as Confidential Information any Discovery Material produced or

    given by any non-party to this case, or any portion thereof. In the case of Documents,




                                             10
 Case 1:18-cv-11366-LLS Document 107 Filed 11/23/20 Page 11 of 29
   Case 1:18-cv-11366-LLS Document 106 Filed 11/20/20 Page 11 of 30




  designation shall be made by notifying all counsel , in writing, of those Documents that are

  to be stamped and treated as Confidential Information at any time up to thirty (30) days

  after actual receipt of copies of those Documents by counsel for the Party asserting the

  confidentiality designation. Prior to the expiration of such thirty (30) day period (or until

  a designation is made by counsel, if such a designation is made in a shorter period of time),

  all such Documents shall be treated as Confidential Information. In the case of testimony,

  designation shall be made by notifying all counsel, in writing, of those portions of a

  transcript which are to be stamped or otherwise treated as Confidential Information at any

  time up to thirty (30) days after the final transcript is received by counsel for the Party

  asserting the confidentiality designation.

14. Disclosing parties shall designate and treat "CONFIDENTIAL" or "HIGHLY

  CONFIDENTIAL" material as follows :

  (a) In the case of Documents, interrogatory answers, responses to requests to admit, and

      the information contained therein, designation shall be made by marking or stamping

      each page as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL," as appropriate,

      prior to its production or disclosure to the Receiving Party. Electronically stored

      information    (other   than   that   produced    m    native   form)    designated    as

      "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL" shall be marked or stamped as

      "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL," as appropriate, using means

      sufficient to ensure that every page of such Document, when printed, contains the

      appropriate mark or stamp. In addition to the methods set forth in paragraph 2, the

      parties may designate electronically stored information produced in native format by




                                            11
 Case 1:18-cv-11366-LLS Document 107 Filed 11/23/20 Page 12 of 29
   Case 1:18-cv-11366-LLS Document 106 Filed 11/20/20 Page 12 of 30




       including any "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL" designation in the

       file name.

   (b) In the event that a disclosing party inadvertently fails to stamp or otherwise designate

       a Document or other material as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL"

       at the time of its production, that disclosing party may stamp or otherwise designate

       the   Document     or   other   material   as   "CONFIDENTIAL"          or   "HIGHLY

       CONFIDENTIAL" at any reasonable time thereafter. The delay in so designating a

       Document shall not, in and of itself, be deemed to have effected a waiver of any of the

       protections of this Stipulation and Order, and parties will make reasonable efforts to

       claw back any previously disseminated undesignated Documents that are later

       designated "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL."

   (c) Any "CONFIDENTIAL" material produced in a non-paper media (e.g., videotape,

       audiotape, computer disc) may be designated as such by labeling the outside of such

       non-paper media as "CONFIDENTIAL." In the event a Receiving Party generates any

       electronic copy, "hard copy," transcription, or printout from any such designated non-

       paper media, such party must treat each copy, transcription, or printout as

       "CONFIDENTIAL" pursuant to the terms of this Stipulation and Order.

15. As to the filing of Discovery Material that has previously been designated as comprising

   or containing Protected Information, any Receiving Party who seeks to file with the Court

   any Discovery Material that has previously been designated by any Producing Party as

   comprising or containing Protected Information, and any pleading, brief or memorandum

   which reproduces, paraphrases or discloses Protected Information, shall either (a) obtain




                                            12
 Case 1:18-cv-11366-LLS Document 107 Filed 11/23/20 Page 13 of 29
   Case 1:18-cv-11366-LLS Document 106 Filed 11/20/20 Page 13 of 30




   the Producing Party's penmss1on to remove the confidentiality designation for the

   Protected Information, or (b) obtain leave of the Court to file the Discovery Material

   under seal. The sealing request shall include ( 1) one full set of the documents with the

   words, phrases, or paragraphs to be redacted highlighted, and; (2) one partial set of solely

   those pages on which the party seeks to redact material. If leave is granted, Parties shall

   file redacted copies with the Clerk of Court .. The Parties shall use their best efforts to

   minimize such sealing. The Parties will comply with Federal Rule of Civil Procedure 5.2

   pertaining to redacted filings and shall refrain from including, or shall partially redact

   where inclusion is necessary, personal data identifiers from all documents filed with the

   Court or used as exhibits in any hearing or at trial, unless otherwise ordered by the Court.

   In the event that any "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL" material is

   filed, such material, and any pleadings, motions or other papers filed with the Court

   disclosing any such material, shall be filed in compliance with Federal Rule of Civil

   Procedure 26(c).

16. Any person receiving Protected Information shall not reveal or discuss such information

   with any person not entitled to receive such information under the terms hereof.

17. The recipient of any "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL" material that

   is provided under this Stipulation and Order shall maintain such material in a secure and

   safe area and shall exercise the same standard of due and proper care with respect to the

   storage, custody, use and/or dissemination of such material as is exercised by the recipient

   with respect to its own proprietary material.            "CONFIDENTIAL" or "HIGHLY

   CONFIDENTIAL" material shall not be copied, reproduced, summarized, extracted or

   abstracted, except to the extent that such copying, reproduction, summarization, extraction




                                              13
 Case 1:18-cv-11366-LLS Document 107 Filed 11/23/20 Page 14 of 29
   Case 1:18-cv-11366-LLS Document 106 Filed 11/20/20 Page 14 of 30




   or abstraction is reasonably necessary for the conduct of this Litigation. All such copies,

   reproductions, summarizations, extractions, and abstractions shall be subject to the terms

   of the Stipulation and Order and labeled in the same manner as the designated material on

   which they are based.

18. Any Discovery Material that may contain Protected Information that has been produced

   without identification as to its protected nature as provided in Paragraphs 2 and/or 13 of

   this Stipulation and Order, may be so designated by the Party asserting the confidentiality

   designation by written notice to the undersigned counsel for the Receiving Party

   identifying     the     Discovery    Material    as   "CONFIDENTIAL"           or   "HIGHLY

   CONFIDENTIAL" within a reasonable time following the discovery that the Document or

   information has been produced without such designation. Promptly after providing such

   notice, the Producing Party shall provide re-labeled copies of the Discovery Material to the

   Receiving Party reflecting the "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL"

   designation.        The Receiving Party shall replace the originally designated Discovery

   Material with the newly designated Discovery Material and shall destroy the originally

   designated Discovery Material or return such material to the Producing Party. To the extent

   such information may have been disclosed to anyone not authorized to receive Confidential

   Information or Highly Confidential Information, as applicable, the Receiving Party shall

   make reasonable efforts to retrieve the information promptly and to avoid any further

   disclosure.

19. Extracts     and    summanes     of Protected    Information   shall   also   be   treated   as

   "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL" in accordance with the provisions

   of this Stipulation and Order.




                                              14
  Case 1:18-cv-11366-LLS Document 107 Filed 11/23/20 Page 15 of 29
    Case 1:18-cv-11366-LLS Document 106 Filed 11/20/20 Page 15 of 30




20. The production or disclosure of Protected Information shall in no way constitute a waiver

   of each Party's right to object to the production or disclosure of other information in this

   Litigation or in any other action.

21 . To the maximum extent permitted by law, the undersigned agree, and the Court orders, that

   the production of documents by a Producing Party shall be governed by Federal Rule of

   Civil Procedure 26(b)(5)(B) and Federal Rule of Evidence 502 regarding production of

   documents, electronically stored information, or information protected by the attorney-

   client privilege, the work product doctrine, or any other privilege or protection from

   disclosure recognized under applicable law. This Order shall be interpreted to provide the

   maximum protection allowed by Federal Rule of Evidence 502.

22. The procedure set forth below is intended to provide the Producing Party or any other party

   purporting to hold a privilege with an efficient method for retrieving or "clawing back"

   Protected Information that has been produced, subject to any resolution of any dispute over

   the privileged or protected status of the Protected Information, and for foreclosing any

   arguments of waiver.

23 . A Producing Party's disclosure in connection with this Litigation of one or more

   Documents that such Producing Party believes constitute, contain or reflect information

    otherwise protected by the attorney-client privilege, the common interest privilege, the

   work product doctrine, the bank examiners privilege, the deliberative process privilege or

    any other privilege or immunity from discovery ("Privileged Documents"), shall not

    constitute a waiver with respect to such Privileged Documents or generally of such

    privilege or immunity. If a Receiving Party receives materials that appear to be subject to

    an attorney-client privilege, the common interest privilege, the bank examiners privilege,




                                            15
  Case 1:18-cv-11366-LLS Document 107 Filed 11/23/20 Page 16 of 29
   Case 1:18-cv-11366-LLS Document 106 Filed 11/20/20 Page 16 of 30




   the deliberative process privilege or otherwise protected by a discovery privilege or

   immunity, the Receiving Party must refrain from further use or examination of the

   materials that may be privileged, and shall immediately notify the Producing Party, in

   writing, that he or she possesses material that appears to be privileged. In the event a

   Producing Party discovers it has disclosed Privileged Documents, the Producing Party may

   provide notice to the other Parties advising of the disclosure and requesting return or

   destruction of the Privileged Documents. Upon such notice, the Receiving Party shall

   make no further use or examination of the Privileged Documents and shall immediately

   destroy or return all original Documents identified by the Producing Party in such notice

   (whether electronic or hard copy), destroy or delete any and all copies (whether electronic

   or hard copy), and expunge from any other Document, information or material derived

   from the produced Privileged Documents. To the extent the Receiving Party provided any

   disclosed Privileged Documents to any other person or non-party, the Receiving Party shall

   promptly make reasonable efforts to retrieve and destroy such Privileged Documents and

   notify the Producing Party that it has done so. The party clawing back the produced

   Privileged Documents will provide the Receiving Party with a privilege log that reasonably

   identifies the basis for the assertion of privilege.

24. If, based on (1) the privilege log entries provided to the Receiving Party by the Producing

   Party, or (2) the Receiving Party's review of Documents that occurred prior to the assertion

   of privilege and claw-back, there is a dispute over whether the clawed back Documents at

   issue are protected from disclosure by virtue of a privilege or immunity from discovery,

   the original Documents shall nevertheless be immediately destroyed or returned to the

   Producing Party along with all copies (whether electronic or hard copy) thereof. All




                                              16
  Case 1:18-cv-11366-LLS Document 107 Filed 11/23/20 Page 17 of 29
   Case 1:18-cv-11366-LLS Document 106 Filed 11/20/20 Page 17 of 30




   counsel shall undertake reasonable efforts to resolve the issue of whether the Documents

   are privileged without Court intervention. To the extent counsel cannot resolve the issue,

   the Receiving Party may bring a motion to compel production of the Privileged Documents,

   but may not assert as a ground for compelling production the fact or circumstance that the

   Privileged Documents had already been produced. In conjunction with such a motion, the

   Receiving Party may request the Court review in camera the clawed-back Documents at

   issue, and, if the Court so orders, the Producing Party shall provide the Privileged

   Documents under seal to the Court for in-camera review. In the event of a motion to

   compel production of the Privileged Documents, the burden is on the Producing Party to

   provide, in its opposition to the motion to compel, information regarding the content and

   context of the Privileged Documents sufficient to establish the applicability of any asserted

   privilege or immunity from discovery.

25. If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

   Information it has received from a Producing Party to any person or in any circumstance

   not authorized under this Stipulation and Order, the Receiving Party must promptly, after

   discovery of the disclosure, (a) notify the relevant Producing Party in writing of the

   unauthorized disclosure(s) and the identity of such persons(s) to whom Protected

   Information was disclosed, (b) make reasonable efforts to retrieve all copies of the

   Discovery Material containing Protected Information from the person or persons to whom

   unauthorized disclosures were made (the "Unauthorized Recipient(s)"), (c) inform the

   Unauthorized Recipient(s) of all the terms of this Stipulation and Order, and (d) request

   the Unauthorized Recipient(s) to execute the undertaking attached hereto as Exhibit A.




                                             17
  Case 1:18-cv-11366-LLS Document 107 Filed 11/23/20 Page 18 of 29
   Case 1:18-cv-11366-LLS Document 106 Filed 11/20/20 Page 18 of 30




26. The Parties will exchange privilege logs in a timely fashion to ensure that there is

   reasonable time for the resolution of any privilege disputes, and the production of any

   Documents in connection with such resolution, prior to the close of fact discovery. The

   Parties need not log: (a) privileged communications to or from counsel in connection with

   the Litigation; (b) documents created at the request of counsel in connection with the

   Litigation; or (c) privileged communications to or from counsel dated on or after June 18,

   2014, or documents created at the request of counsel dated on or after June 18, 2014.

   Nothing in this Stipulation and Order prevents the Parties from meeting and conferring or

   negotiating separate agreements regarding privilege log creation, production, content,

   format, or related issues.

27. The Parties agree that they may not have an adequate remedy at law in the event that a

   court of competent jurisdiction determines that there is an actual or threatened breach of

   this Stipulation and Order by any Party and agree that, under such circumstances, the

   Parties may be entitled to specific performance and/or injunctive relief to enforce the terms

   hereof, in addition to any remedy to which they may be entitled at law or in equity.

28. The provisions of this Stipulation and Order shall be binding upon the Parties. All

   modifications of, waivers of and amendments to this Stipulation and Order must be in

   writing and signed by, or on behalf of, the Parties.

29. This Stipulation and Order is entered into without prejudice to the right of any Party to

   seek relief from, or modification of, this Stipulation and Order or any provisions thereof

   by properly noticed motion to the Court or to challenge any designation of confidentiality

    as inappropriate under the Federal Rules of Civil Procedure or other applicable law.




                                             18
   Case 1:18-cv-11366-LLS Document 107 Filed 11/23/20 Page 19 of 29
    Case 1:18-cv-11366-LLS Document 106 Filed 11/20/20 Page 19 of 30




30. This Stipulation and Order may be changed by further order of this Court, and without

   prejudice to the rights of a Party to move for relief from any of its provisions, or to seek or

   agree to different or additional protection for any particular material or information.

31. This Stipulation and Order has no effect upon, and shall not apply to, the Parties ' use of

   their own Discovery Material for any purpose. Nothing herein shall impose any restrictions

   on the use or disclosure by a Party of Documents, materials or information designated as

   Protected Information that has been generated or obtained lawfully by such Party

   independently of the proceedings in this Litigation.

32. In the event that additional parties join or are joined in this Litigation, they shall not have

   access to Protected Information until the newly joined party, by its counsel, has executed

    and filed with the Court its agreement to be fully bound by this Stipulation.

33. The Parties agree to be bound by the terms of this Stipulation pending the entry by the

    Court of this Stipulation, and any violation of its terms shall be subject to the same penalties

    and sanctions, as if this Stipulation had been entered by the Court.

34. If any Receiving Party is subpoenaed in any other action or proceeding, is served with a

    Document demand, a written request from a Member of a Committee of the United States

    Congress or a valid Freedom of Information Act request, or is otherwise compelled by law

    to produce Documents (collectively, a "Demand"), and such Demand seeks Discovery

    Material that was produced or designated as Protected Information, or that reflects or

    contains Protected Information, by someone other than the Receiving Party, the Receiving

    Party shall give prompt written notice by hand or electronic or facsimile transmission,

    within ten ( 10) business days of receipt of such Demand, to the Party or its counsel who

    produced or designated the material as Protected Information. The Receiving Party shall




                                               19
 Case 1:18-cv-11366-LLS Document 107 Filed 11/23/20 Page 20 of 29
   Case 1:18-cv-11366-LLS Document 106 Filed 11/20/20 Page 20 of 30




   not produce any of the Producing Party's Protected Information, unless Court-ordered or

   otheiwise required by law, for a period of at least ten (10) days after providing the required

   notice to the Producing Party.     If, within ten (10) days of receiving such notice, the

   Producing Party gives notice to the Receiving Party that the Producing Party opposes

   production of its Protected Information, the Receiving Party shall object, citing this

   Stipulation, and not thereafter produce such Protected Information, except as required by

   law. The Producing Party shall be solely responsible for pursuing any objection to the

   requested production. Nothing herein shall be construed as requiring the Receiving Party

   or anyone else covered by this Stipulation to challenge or appeal any order requiring

   production of Protected Information covered by this Stipulation, or to subject itself to any

   penalties for non-compliance with any legal process or order, or to seek any relief from

   this Court. In the event that Protected Information is produced to a non-party to this

   Stipulation in response to a Demand, such Discovery Material shall continue to be treated

   in accordance with the designation as Confidential or Highly Confidential Information by

   the Parties to this Stipulation.

35. To the extent a Receiving Party is required to disclose Protected Information produced in

   the Litigation, without a subpoena or other form of legal process, by a regulatory or

   supervisory agency exercising its visitorial powers pursuant to 12 U.S.C. § 484 and/or 12

   C.F.R. § 7.4000 ("Regulatory Demand") and compliance with the Regulatory Demand

   renders the Party unable to comply with Paragraph 34 hereof, the Party may comply with

   the Regulatory Demand and shall give prompt written notice by hand or electronic or

   facsimile transmission as soon as is practicable following receipt of the Regulatory

   Demand and no later than the time at which the Party produces the Protected Information




                                             20
  Case 1:18-cv-11366-LLS Document 107 Filed 11/23/20 Page 21 of 29
    Case 1:18-cv-11366-LLS Document 106 Filed 11/20/20 Page 21 of 30




   in response to the Regulatory Demand, unless the Receiving Party is prohibited by law

   from providing notice of the Regulatory Demand to the Producing Party.

36. No Party shall produce or be requested to produce or identify any material or information

   that the Party is prohibited by law from disclosing under 31 U.S .C. § 53 l 8(g), 31 C.F.R. §

   103.18(e), or 12 C.F.R. § 510.5.

37. For good cause shown, the following provisions shall apply to Non-Party Borrower

   Information. To the extent any federal or state law or other legal authority governing the

   disclosure or use of Non-Party Borrower Information (hereinafter, "Non-Party Borrower

   Information Law") permits disclosure of such information pursuant to an order of a court,

   this Order shall constitute compliance with such requirement. To the extent any Non-Party

   Borrower Information Law requires a Producing Party, including third-parties, to obtain a

   Court-ordered subpoena or to give notice or obtain consent, in any form or manner, from

   any person or entity before disclosure, receipt or use of any Non-Party Borrower

   Information, the Court finds that, in the view of the protections provided for the

    information disclosed in this Order, the volume of Documents to be produced and the

    ongoing oversight of the Court, there is good cause to excuse such requirement, and this

    Stipulation shall constitute an express direction that the Producing Party is exempted from

    obtaining a Court-ordered subpoena or having to notify and/or obtain consent from any

    person or entity prior to the disclosure of Non-Party Borrower Information. To the extent

    that any Non-Party Borrower Information Law requires that any person or entity be notified

    prior to disclosure of Non-Party Borrower Information except where such notice is

    prohibited by Court order, the Court directs that, in view of the protections provided for

    the information disclosed in this Stipulation and Order, the volume of Documents to be




                                             21
  Case 1:18-cv-11366-LLS Document 107 Filed 11/23/20 Page 22 of 29
   Case 1:18-cv-11366-LLS Document 106 Filed 11/20/20 Page 22 of 30




   produced and the ongoing oversight of the Court, the Producing Parties are explicitly

   prohibited from providing such notice; provided, however, that this Stipulation and Order

   shall not prohibit any Producing Party from contacting any person or entity for any other

   purpose. Any Producing Party may seek additional orders from this Court that such party

   believes may be necessary to comply with any Non-Party Borrower Information Law.

38. Nothing herein shall prevent any Receiving Party from disclosing Protected Information

   (a) to the extent necessary to report to appropriate taxing authorities, or to the accountants

   or independent public auditors of the Receiving Party in confidence, as and only to the

   extent required to perform auditing or tax accounting work; and (b) to the extent necessary

   for purposes of financial reporting, including United States Securities and Exchange

   Commission and regulatory filings, and other regulatory requests.

39. For the avoidance of doubt, nothing herein shall preclude counsel from giving advice to

   his or her client in this Litigation that includes a general evaluation of Protected

   Information, provided that counsel shall not disclose the contents of any Protected

   Information in violation of the terms of this Stipulation and Order.

40. Any Party, in conducting discovery from non-parties in connection with the Litigation,

   shall provide any non-party from which it seeks discovery with a copy of this Stipulation

   and Order so as to inform each such non-party of his, her or its rights herein. If a non-party

   provides discovery to any Party in connection with the Litigation, the provisions of this

    Stipulation and Order shall apply to such discovery as if such discovery were being provided

   by a Party. Under such circumstances, the non-party shall have the same rights and obligations

    under the Stipulation and Order as held by the Parties. For the avoidance of doubt, non-parties




                                              22
  Case 1:18-cv-11366-LLS Document 107 Filed 11/23/20 Page 23 of 29
   Case 1:18-cv-11366-LLS Document 106 Filed 11/20/20 Page 23 of 30




   may designate Discovery Material as Confidential Information or Highly Confidential

   Information pursuant to Paragraphs 3(a) and 3(c) as set forth herein.

41 . This Stipulation and Order shall continue to be binding after the conclusion of this

   Litigation except (a) that there shall be no restriction on Documents that are used as exhibits

   in Court (unless such exhibits were filed under seal and never unsealed) ; and (b) that a

   Party may seek the written permission of the Producing Party or further order of the Court

   with respect to dissolution or modification of the Stipulation and Order.

42. Nothing herein shall be deemed to waive any privilege recognized by law, or shall be

   deemed an admission as to the admissibility in evidence of any facts or Documents

   revealed in the course of disclosure.

43 . Within ninety (90) days after the final termination of this Litigation by settlement

   (including, to the extent applicable, final court approval of such settlement) or exhaustion

   of all appeals, all Protected Information produced or designated and all reproductions

   thereof, shall be returned to the Producing Party or shall be destroyed, at the option of the

   Producing Party, which option shall be communicated in writing to the Receiving Party

   promptly. In the event that any Producing Party opts for destruction of its Protected

   Information, the Receiving Party shall certify, in writing, within ninety (90) days of the

   final termination of this Litigation that it has undertaken its best efforts to destroy such

   physical objects and Documents, and that such physical objects and Documents have been

   destroyed to the best of its knowledge. These best efforts need not include destroying

   Protected Information residing on back-up tapes or other disaster recovery systems.

   Notwithstanding anything to the contrary, counsel of record for the Parties may retain

   copies of Documents constituting work product, reports, pleadings, motion papers,




                                             23
  Case 1:18-cv-11366-LLS Document 107 Filed 11/23/20 Page 24 of 29
    Case 1:18-cv-11366-LLS Document 106 Filed 11/20/20 Page 24 of 30




   discovery responses, deposition and trial transcripts and deposition and trial exhibits. This

   Stipulation and Order shall not be interpreted in a manner that would violate any applicable

   canons of ethics or codes of professional responsibility. Nothing in this Stipulation and

   Order shall prohibit or interfere with the ability of counsel for any Party, or of experts or

   consultants specially retained for this case, to represent any individual, corporation, or

   other entity adverse to any Party or its affiliate(s) in connection with any other matters. For

   the avoidance of doubt, experts, third-party vendors and consultants who have received

   Protected Information shall also be required to return or destroy such Protected Information

   pursuant to the terms of this paragraph.

44. All Discovery Material shall be used solely for the purpose of conducting this Litigation

   and not for any other purpose whatsoever.

45. Except as specifically provided herein, the terms, conditions, and limitations of this

   Stipulation and Order shall survive the termination of this Litigation.

46. During the pendency of this Litigation, the Court shall retain jurisdiction over this Order,

   and persons who receive Discovery Material that has been designated "CONFIDENTIAL"

   or "HIGHLY CONFIDENTIAL" shall be subject to this Stipulation and Order, including

   any proceedings relating to their performance under, or compliance with, this Order.

47. To maximize the security of information in transit, any media on which Protected

   Information is produced shall be encrypted by the Producing Party. In such cases, the

   Producing Party shall transmit the encryption key or password to the Receiving Party,

    under separate cover, contemporaneously with sending the encrypted media. If a party

    provides another party's Protected Information to a third party, as identified and permitted




                                              24
Case 1:18-cv-11366-LLS Document 107 Filed 11/23/20 Page 25 of 29
 Case 1:18-cv-11366-LLS Document 106 F1·1 ed 11/20/20 Page 25 of 30




under this Stipulation and Order, that party shall comply with the reqmrements
                                                                       .       of this

paragraph as if it were the Producing Party.


        ~ -tfv..; shr1.v-kJ o~l.. f""~* s-
          'notL.1
~ c~ ~~ J\c.,rtJt.¾j                           .r ~
                          J ; , s ~ 1 5,--J1,, ..111:i.u
h -tl- lt,-wvl:        ~o   ..,,~t      o.    rl .~ I.J Jj.<JVl-v\ .,.,,,,.,-1;..-,. .
                                                       SOORDERED:

                                                    'k/11¼1 .L, . 54awr~
                                                            U.SJ).J."' .

                                                                  t1 / 2.1   /2.6




                                         25
     Case 1:18-cv-11366-LLS Document 107 Filed 11/23/20 Page 26 of 29
      Case 1:18-cv-11366-LLS Document 106 Filed 11/20/20 Page 26 of 30




DA TED: November 20, 2020



 KOREIN TILLERY LLC

By::Jlli:-}k                             By :
                                                     ~?-A.
                                         JONES D ~ A Y
                                                   _4_ )
 KOREIN TILLERY LLC                          JONES DAY
 George A Zelcs                              David F. Adler
 John A Libra                                Michael T. Marcucci
                                             JONES DAY
 Matthew C. Davies                           100 High Street, 21st Floor
 205 North Michigan Avenue                   Boston, Massachusetts 02110-1781
 Suite 1950                                  (617) 960-3939; (617) 449-6999 (fax)
 Chicago, Illinois 60601                     dfadler@jonesday.com
 (312) 641-9760; (312) 641-9751 (fax)        mmarcucci@jonesday.com
 gzelcs@koreintillery.com
 j libra@koreintillery.com                   Louis A Chaiten
                                             Shimshon Balanson
 mdavies@koreintillery.com                   JONES DAY
                                             North Point
 KOREIN TILLERY LLC                          901 Lakeside Avenue
 Stephen M. Tillery                          Cleveland, Ohio 44114-1190
 505 North Seventh Street                    (216) 586-3939; (216) 579-0212 (fax)
 Suite 3600                                  lachaiten@j onesday. com
                                             sbalanson@jonesday.com
 St. Louis, Missouri 63101-1625
 (314) 241-4844; (314) 241-3525 (fax)        Albert J. Rota
 stillery@koreintillery.com                  JONES DAY
                                             2727 North Harwood St.
 KELLOGG, HANSEN, TODD, FIGEL                Dallas, Texas 75201
  & FREDERICK, P.L.L.C.                      (214) 220-3939; (214) 969-5100 (fax)
 David C. Frederick                          ajrota@jonesday .com
 Scott K. Attaway
 Matthew M. Duffy                        Attorneys for Defendant U.S. Bank National
 Sumner Square                           Association
 1615 M Street, N.W., Suite 400
 Washington, D.C. 20036
 (202) 326-7900; (202) 326-7999 (fax)
 dfrederick@kel logghansen.com
 sattaway@kellogghansen.com
 mduffy@kellogghansen.com

 WOLLMUTH MAHER & DEUTSCH LLP
 Steven S. Fitzgerald
 500 Fifth Avenue, 12th Floor
 New York, NY 10110
 (212) 382-3300; (212) 382-3300 (fax)



                                        26
     Case 1:18-cv-11366-LLS Document 107 Filed 11/23/20 Page 27 of 29
      Case 1:18-cv-11366-LLS Document 106 Filed 11/20/20 Page 27 of 30




sfitzgerald@wmd-law.com

Attorneys for Plaintiffs National Credit
Union Administration Board as liquidating
agent and Graeme W. Bush as Separate
Trustee




                                            27
      Case 1:18-cv-11366-LLS Document 107 Filed 11/23/20 Page 28 of 29
       Case 1:18-cv-11366-LLS Document 106 Filed 11/20/20 Page 28 of 30




                                            EXHIBIT A


                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                        X
NATIONAL CREDIT UNION ADMINISTRATION
BOARD, as Liquidating Agent of U.S . Central Federal        Case No . 18-cv-11366
Credit Union, Western Corporate Federal Credit Union,
Members United Corporate Federal Credit Union, and          Hon. Louis L. Stanton
Southwest Corporate Federal Credit Union,

and

GRAEME W . BUSH, as Separate Trustee ofNCUA
GUARANTEED NOTES TRUST 2010-Rl, NCUA
GUARANTEED NOTES TRUST 2010-R2, NCUA
GUARANTEED NOTES TRUST 2010-R3 , and
NCUA GUARANTEED NOTES TRUST 2011-Ml ,

                              Plaintiffs,



                     -against-

U.S . BANK NATIONAL ASSOCIATION

                              Defendant.




                                                        X

        UNDERTAKING FOR THE USE OF CONFIDENTIAL INFORMATION


I, - -- - - --       , state that:

1.     My business address is _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ _ _ __

2.     My present employer is _ _ _ _ _ _ _ _ _ _ _ __ _ __ _ _ _ _ __


                                                28
      Case 1:18-cv-11366-LLS Document 107 Filed 11/23/20 Page 29 of 29
        Case 1:18-cv-11366-LLS Document 106 Filed 11/20/20 Page 29 of 30




3.     My present occupation or job description is _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

4.     I have received a copy of the Joint Stipulation and Confidentiality and Protective Order

(the "Stipulation") entered in the above-entitled consolidated actions (the "Litigation") on



5.     I have carefully read and understand the provisions of the Stipulation.

6.     I will comply with all of the provisions of the Stipulation.

7.     I will hold in confidence, will not disclose to anyone not qualified under the Stipulation,

and will use only for purposes of this Litigation, any Confidential Information or Highly

Confidential Information that is disclosed to me.

8.     At the conclusion of my work on this matter, I will return or destroy, to the extent

permitted by law, all Confidential Information or Highly Confidential Information that comes

into my possession, and documents or things that I have prepared relating thereto, to counsel for

the Party by whom I am employed or retained, or to counsel from whom I received the

Confidential Information or Highly Confidential Information.

9.     I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

Stipulation in this Litigation.



Dated: - - - - - -                            By: - - - - - - - - - - - - - - - - - -




                                                 29
